Name: 78/510/EEC: Commission Decision of 24 May 1978 on the implementation of the reform of agricultural structures in Italy (region of Friuli-Venezia Giulia) pursuant to Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy; NA;  Europe
 Date Published: 1978-06-15

 Avis juridique important|31978D051078/510/EEC: Commission Decision of 24 May 1978 on the implementation of the reform of agricultural structures in Italy (region of Friuli-Venezia Giulia) pursuant to Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic) Official Journal L 157 , 15/06/1978 P. 0032 - 0033COMMISSION DECISION of 24 May 1978 on the implementation of the reform of agricultural structures in Italy (region of Friuli-Venezia Giulia) pursuant to Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic) (78/510/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (2), and in particular Article 9 (3) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (3), and in particular Article 11 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming in certain less-favoured areas (4), and in particular Article 13 thereof, Whereas on 15 March 1978 the Italian Government notified the law of the region of Friuli-Venezia Giulia of 17 February 1978 concerning the implementation of the Directives of the Council of the European Communities on the reform of agricultural structures in Friuli-Venezia Giulia; Whereas pursuant to Article 18 (3) of Directive 72/159/EEC, Article 9 (3) of Directive 72/160/EEC, Article 11 (3) of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC the Commission has to decide whether, having regard to the abovementioned law, the existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, which are the subject of Commission Decisions 76/480/EEC of 13 April 1976 (5) and 76/964/EEC of 7 December 1976 (6), continue to satisfy the conditions for financial contribution by the Community and whether the said law satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 75/268/EEC; Whereas Articles 1 to 9 of the said law are consistent with the conditions and aims of Directive 72/159/EEC; Whereas Articles 10 to 21 thereof are consistent with the conditions and aims of Directive 72/160/EEC; Whereas Articles 22 to 29 thereof satisfy the conditions of Directive 75/268/EEC; Whereas Articles 42 to 54 thereof are consistent with the conditions and aims of Directive 72/161/EEC; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, having regard to the law of the region of Friuli-Venezia Giulia of 17 February 1978, notified on 15 March 1978, continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC, Article 6 of Directive 72/160/EEC, Article 8 of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC. Article 2 Articles 23 and 24 of the law of the region of Friuli-Venezia Giulia of 17 February 1978 satisfy the conditions for financial contribution by the Community to (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 96, 23.4.1972, p. 15. (4)OJ No L 128, 19.5.1975, p. 1. (5)OJ No L 138, 26.5.1976, p. 14. (6)OJ No L 364, 31.12.1976, p. 62. the common measures referred to in Article 13 of Directive 75/268/EEC. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 24 May 1978. For the Commission Finn GUNDELACH Vice-President